Citation Nr: 1033191	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-22 149	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
concussion syndrome manifested by headaches.

2.  Entitlement to an effective date earlier than October 12, 
1995, for the grant of service connection for the concussion 
syndrome manifested by headaches.

3.  Entitlement to service connection for blackouts and 
dizziness, also claimed to be residuals of the concussion 
syndrome.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August to 
October 1973.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying 
the Veteran's petition to reopen his previously denied, 
unappealed claim for service connection for headaches, as well as 
his claims for service connection for hypertension and blackouts.  

As support for his claims, the Veteran and his nephew testified 
at a hearing at the RO in August 2009 before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing, the Veteran withdrew 
his claim for service connection for hypertension.  
See 38 C.F.R. § 20.204 (2009).  Also during the hearing, he and 
his nephew clarified that the claim for headaches was predicated 
on the condition being a residual of the concussion syndrome 
diagnosed during service.  They clarified, as well, that the 
claim for blackouts (and dizziness) also was predicated on these 
symptoms being additional residuals of the concussion syndrome 
diagnosed during service.

In November 2009, after advancing the case on the docket, the 
Board determined the RO had committed clear and unmistakable 
error (CUE) in a prior May 1996 decision that had initially 
considered and denied service connection for headaches as a 
residual of concussion syndrome.  So this successful collateral 
attack on that prior decision resulting in its reversal, in turn, 
negated the need for the Veteran to submit new and material 
evidence to reopen this claim.  See 38 C.F.R. § 3.156(a).  The 
Board also determined, however, that his remaining claim for 
service connection for additional residuals of the concussion 
syndrome - specifically, his alleged blackouts and dizziness, 
required further development.  So the Board remanded this 
remaining claim to the RO via the Appeals Management Center 
(AMC).

Since, however, there was not substantial compliance with the 
Board's remand directives, the Board again remanded this claim 
for blackouts and dizziness in March 2010.  See Chest v. Peake, 
283 Fed. App. 814 (Fed. Cir. 2008).  See also Stegall v. West, 11 
Vet. App. 268, 271 (1998) and Dyment v. West, 13 Vet. App. 141, 
146, 147 (1999).  After completing this necessary additional 
development to substantially comply with the Board's remand 
directive, the AMC continued to deny this claim in an August 2010 
supplemental statement of the case (SSOC).

Also in August 2010, however, the AMC issued a rating decision 
granting service connection for concussion syndrome manifested by 
headaches and assigning an initial 10 percent rating 
retroactively effective from October 12, 1995.  And in response, 
the Veteran submitted a timely notice of disagreement (NOD) later 
in August 2010 requesting a higher initial rating and earlier 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he has to separately appeal these 
"downstream" issues).  But to this end, the AMC or RO has not 
provided him a statement of the case (SOC) concerning these other 
claims or given him an opportunity to perfect his appeal to the 
Board regarding them by also filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  So the Board is remanding 
these other claims to the RO via the AMC in Washington, DC, 
rather than merely referring them.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board is going ahead and deciding, however, the remaining 
claim for service connection for blackouts and dizziness, which 
the Veteran is alleging are additional residuals of the 
concussion syndrome (in addition to his headaches).




FINDINGS OF FACT

1.  The Veteran, who began serving on active duty in the military 
in August 1973, was treated for acute and transitory dizziness 
shortly thereafter, in September 1973, but which completely 
resolved by the time of his separation from service in 
October 1973.

2.  There is no competent and credible evidence he had any 
blackouts during service.

3.  There also are no documented complaints of blackouts or a 
recurrence of the dizziness until November 1994, so for over two 
decades after his service ended.

4.  As well, there is no competent and credible medical nexus 
evidence otherwise linking any blackouts and dizziness that he 
may currently experience to his military service, including to 
the concussion syndrome that was diagnosed and treated during his 
service.  

5.  Indeed, to the contrary, a VA neurologist asked to comment 
recently indicated in July 2010 that there is no such cause-and-
effect correlation between the concussion syndrome in service and 
any current blackouts and dizziness.


CONCLUSION OF LAW

The Veteran does not have blackouts and dizziness as a result of 
disease or injury incurred in or aggravated by his military 
service or that are proximately due to, the result of, or 
chronically aggravated by his service-connected concussion 
syndrome with headaches.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2005, April 2007, and December 2009.  These letters informed him 
of the evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  Note as well that the April 2007 and December 2009 
letters also complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, after providing that 
additional Dingess notice, the AMC readjudicated the claim in the 
January 2010 and August 2010 SSOCs - including considering the 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  
So the timing defect in the provision of that additional notice 
has been rectified ("cured") because the claim has been 
reconsidered since providing all necessary VCAA notice.  
Moreover, as the pleading party, it is the Veteran's, not VA's, 
evidentiary burden of showing how a VCAA notice error - in 
timing or content, is unduly prejudicial, meaning outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
He and his representative have not made any such pleading or 
allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), service personnel records 
(SPRs), VA and identified private treatment records, and Social 
Security Administration (SSA) records.  He also submitted 
personal statements and testified at a hearing.  

Further, when twice remanding this case in November 2009 and 
March 2010, the AMC was ordered to request a VA compensation 
examination and opinion concerning the determinative issue of 
whether any blackouts and dizziness the Veteran may currently 
experience are attributable to his military service - 
and especially to his already service-connected concussion 
syndrome.  


This medical comment was needed to determine whether these 
claimed blackouts and dizziness are additional residuals of the 
concussion syndrome, that is, in addition to his headaches.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  And, significantly, 
the AMC has since obtained this needed medical nexus opinion.  
The VA licensed clinical psychologist that initially commented 
following the Board's first remand, and later provided 
supplemental comment following the Board's second remand, 
acknowledged that he was not qualified to provide the type of 
opinion needed since it concerns a medical issue.  So, instead, 
the AMC had a VA neurologist provide this necessary medical 
opinion in July 2010.  Moreover, the AMC obtained the Veteran's 
SSA disability records, another remand directive.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3).  See also Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 
(1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  So 
there has been the required substantial compliance with those 
remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. 
Cir. 2008).  See also Stegall v. West, 11 Vet. App. 268, 271 
(1998) and Dyment v. West, 13 Vet. App. 141, 146, 147 (1999).  

The Board is therefore satisfied the RO and AMC have made 
reasonable efforts to obtain any identified medical and other 
records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Dizziness 
and Blackouts, Including as Secondary to the Service-Connected 
Concussion Syndrome Manifested by Headaches

The Veteran contends that during basic training, in September 
1973, while they were "double-timing" and the weather was 
"real[ly] hot," he passed out and hit his head, in turn 
resulting in a diagnosis of concussion syndrome.  And aside from 
his headaches, he says that he has additionally experienced 
dizziness and blackouts, worse over time, as a result of that 
injury.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

As already alluded to, service connection already has been 
granted for the concussion syndrome diagnosed and treated during 
service.  And it already has been conceded the Veteran has 
residual headaches.  So the only remaining question is whether he 
also experiences blackouts and dizziness as additional residuals.

Concerning this, disability that is proximately due to, the 
result of, or chronically aggravated by a service-connected 
disease or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of the 
original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  In 
this regard, establishing entitlement to service connection on 
this secondary basis requires evidence sufficient to show:  (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

When determining whether service connection is warranted, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address the claim on both direct-
incurrence and secondary bases.



There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, that is, have proof he has the claimed disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it, and 
that in the absence of this proof of current disability there can 
be no valid claim).  The Veteran's post-service medical treatment 
records show he reported symptoms of dizziness and blackouts 
beginning in November 1994 and continuing in December 1994, 
September 2005 and December 2006.  Also, the July 2010 VA 
neurologist acknowledged these blackouts and dizziness and 
indicated they may represent syncope/near syncope.

Consequently, the determinative issue is whether these blackouts 
and dizziness are attributable to his military service - 
including associated with his already service-connected 
concussion syndrome.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent and credible evidence 
of record establishing this required correlation.

A service treatment record (STR) dated in September 1973 
indicates the Veteran was seen for complaints of "headaches and 
dizziness for a few days."  The following day, another STR shows 
he was seen again for dizziness, as well as for headache, nausea 
and vomiting.  His STRs are completely unremarkable for any 
complaint, treatment, or diagnosis of blackouts during service, 
or of a recurrence of the dizziness, once treated, up to and 
including when discharged in October 1973 after only about 2 
months of total service.



Consequently, it is indeterminate (at least legitimately 
questionable) whether the dizziness the Veteran experienced in 
service was chronic or, instead, just acute and transitory and 
resolved by the time of his discharge.  In this circumstance, 
there needs to be continuity of symptomatology following his 
service to show chronicity of disease or injury in service.  
38 C.F.R. § 3.303(b).  Else, there needs to be competent and 
credible evidence otherwise etiologically linking any current 
dizziness and blackouts back to his military service.  38 C.F.R. 
§ 3.303(d).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

A review of his post-service treatment records reveals that he 
did not have any relevant documented complaints until November 
1994, so for some 21 years after his military service ended.  The 
lapse of so many years between the incidents of dizziness in 
service and the first documented post-service complaint over two 
decades later is probative evidence against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).  

Most significantly, though, the VA neurologist that was recently 
asked to comment in July 2010 on the etiology of the Veteran's 
blackouts and dizziness did not attribute either to his military 
service, including specifically to the concussion syndrome.  And 
although this neurologist acknowledged the exact etiology is 
"unclear," explaining that the episodes were not suggestive of 
seizures but may represent syncope/near syncope, he nonetheless 
rather definitively determined that "[i]t is unlikely that these 
blackouts and dizziness are attributed to [the Veteran's] 
military service" and, again, especially to the concussion 
syndrome for which service connection already has been granted.  
This neurologist pointed out that the "concussion" attributed 
to the Veteran's time in the service would not be expected to 
have any relationship to subsequent syncope or near syncope.



This commenting VA neurologist, therefore, has discredited the 
notion that the Veteran experiences blackouts and dizziness 
either as a direct result of his military service or even, 
alternatively, as secondary to his already service-connected 
concussion syndrome.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) 
and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required to 
associate any given disorder with a service-connected 
disability).

And it is worth reiterating that the AMC obtained this VA 
neurologist's opinion on the recommendation of a VA licensed 
clinical psychologist who had earlier commented concerning this 
case - initially in January 2010 following and as a result of 
the Board's first remand, and again in April 2010, as a 
supplement, following and as a result of the Board's second 
remand.  That commenting VA licensed clinical psychologist, 
incidentally, had expressed his doubts and reservations 
concerning the merits of the Veteran's claim - especially 
believing that he had been greatly exaggerating the extent and 
severity of his symptoms in the interest of obtaining VA 
compensation (financial gain).  He discussed things the Veteran 
had done, or neglected to, which had drawn him to this 
conclusion.  But even more importantly, he accepted that he was 
not qualified to provide the type of opinion needed in this case, 
a medical opinion, prompting the AMC to instead obtain the 
additional opinion from the VA neurologist, who is unequivocally 
qualified to make the necessary medical determinations.  See 
Black v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion 
may be reduced in probative value, even where the statement comes 
from someone with medical training, if the medical issue requires 
special knowledge).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (indicating the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches).



As a layman, the Veteran, while competent to proclaim having 
experienced blackouts and dizziness since the incident in 
service, is not also competent to ascribe these symptoms to his 
service-connected concussion syndrome.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(1) and (a)(2).  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence.  But the Federal Circuit Court also went on to 
hold in Buchanan that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  The Board does not find the 
Veteran's statements to be credible.  As mentioned, there is 
refuting medical opinion evidence from the VA neurologist 
directly contradicting the Veteran's lay statements regarding a 
cause-and-effect correlation between his service and/or service-
connected concussion syndrome and his blackouts and dizziness.  
He also has shown bias and a self-serving interest in his 
actions, for the several reasons discussed by the VA licensed 
clinical psychologist, further calling into question his 
credibility and the viability of his lay testimony.  And while 
this is not reason enough, alone, to deny his claim, it does 
factor into the determination.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self-interest, malingering, desire for monetary 
gain, and witness demeanor).  See also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).



Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for blackouts and 
dizziness, including as secondary to the service-connected 
concussion syndrome.  So there is no reasonable doubt to resolve 
in the Veteran's favor, and this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for blackouts and dizziness, 
including as secondary to the service-connected concussion 
syndrome, is denied.


REMAND

As mentioned, a recent August 2010 rating decision granted 
service connection for concussion syndrome manifested by 
headaches and assigned an initial 10 percent rating retroactively 
effective from October 12, 1995.  And later in August 2010, 
in response, so well within one year of notification of that 
decision, the Veteran filed a timely NOD to initiate an appeal 
for a higher initial rating and earlier effective date.  See 38 
C.F.R. § 20.201 (2009); Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002); and Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  He has not, however, been provided a SOC concerning 
these other claims or given an opportunity to perfect the appeal 
of these other claims to the Board by also filing a timely 
substantive appeal (VA Form 9 or equivalent).  
38 C.F.R. §§ 20.200, 20.302, etc.  Therefore, the Board must 
remand these claims, rather than merely referring them, so an SOC 
can be issued and the Veteran given an opportunity to perfect the 
appeal to the Board.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

In response to his timely filed August 2010 
NOD, send the Veteran a SOC concerning the 
issues of his entitlement to an initial 
rating higher than 10 percent for his 
concussion syndrome manifested by headaches 
and for an effective date earlier than 
October 12, 1995, for the grant of service 
connection for this disability.  
In addition, advise him that he still needs 
to file a timely substantive appeal, such 
as a VA Form 9 or equivalent statement, in 
response to the SOC to "perfect" an appeal 
to the Board concerning these additional 
claims.  He must be advised, as well, of 
the time period in which to perfect this 
appeal.  If, and only if, he submits a 
timely substantive appeal in response to 
the SOC, thereby perfecting his appeal, 
should these additional claims be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


